United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60910
                          Summary Calendar


NDIAGA GUEYE

                     Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 140 127
                        --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ndiaga Gueye petitions for review of an order of the Board

of Immigration Appeals (BIA) affirming the immigration judge’s

decision to deny his applications for asylum and withholding of

removal under both the Immigration and Nationality Act (INA) and

the Convention Against Torture (CAT).   Gueye argues that the BIA

erred in determining that he had not established past persecution

based on his political affiliation, a well-founded fear of future

persecution, or that it was more likely than not that he would be

tortured if he were returned to Senegal.     He contends that he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60910
                                -2-

established his eligibility for asylum and withholding of removal

under both the INA and the CAT by adducing evidence concerning

the likelihood that Senegalese officials will persecute him based

on his membership in the Movement for Democratic Forces in

Casamance (MFDC).

     The record evidence in the instant case does not compel a

conclusion contrary to the BIA’s determination that Gueye was not

entitled to asylum or withholding of removal under the INA.    See

Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).   The search of

Gueye’s home is insufficient to establish past persecution.    See

Shehu v. Gonzales, 443 F.3d 435, 440 & n.8 (5th Cir. 2006).    The

record evidence also fails to establish that Gueye has a

reasonable fear of future persecution based on his MFDC

membership.   See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.

1994).   To the contrary, Gueye has openly and safely returned to

Senegal on two separate occasions.   This fact alone undercuts his

claim that he fears being persecuted if he is returned to

Senegal.   Gueye’s INA claims are unavailing.

     Gueye’s CAT claim is likewise unavailing, as he has failed

to show that he will likely be tortured if he is returned to

Senegal.   See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).

Gueye’s petition for review is DENIED.